      Case: 1:21-cv-00973 Document #: 3 Filed: 02/21/21 Page 1 of 1 PageID #:26




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


JIAXING ZICHI TRADE CO., LTD                         Civil Action No.: 1:21-cv-00973

                    Plaintiff,

       v.

LING YANG, d/b/a Emperor Goose, CAO ZI
QI, d/b/a FADSHOW, and SHANSHAN MA,
d/b/a Raddzo, and DOES 1-50, inclusive,

                    Defendants.




            LR 3.2 NOTIFICATION AND FRCP 7.1 DISCLOSURE STATEMENT

       Pursuant to Local Rule 3.2 and FRCP 7.1, Plaintiff Jiaxing Zichi Trade Co., Ltd.

(“Plaintiff”) makes the following disclosures:

       1.      Plaintiff does not have any parent corporations.

       2.      Plaintiff is not a publicly-held corporation or an otherwise publicly-held entity.

       3.      It is not the case that 5% or more of Plaintiff’s stock is owned by a publicly-held

corporation or an otherwise publicly-held entity.



Dated: February 21, 2021                                     YK LAW LLP

                                                             /s/ Edward Chen
                                                             Edward Chen (CA SBN 312553)
                                                             125 South Wacker Dr. Suite 300
                                                             Chicago, Illinois 60606
                                                             (213) 401-0970
                                                             echen@yklaw.us

                                                             Attorneys for Plaintiff Jiaxing Zichi
                                                             Trade Co. Ltd


                                                 1
